 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   MATTHEW C. BOCKMON, SBN # 161566
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     JEFFERY WILHITE
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         )   Case No. 2:18-cr-112 WBS
11                                                     )
                        Plaintiff,                     )   STIPULATION AND [PROPOSED] ORDER
12                                                     )   TO CONTINUE PRESENTENCE
     vs.                                               )   SCHEDULE AND JUDGMENT &
13                                                     )   SENTENCING
     JEFFERY WILHITE and DEREK                         )
14   HILLGERT,                                         )   Date: January 14, 2019
                                                       )   Time: 9:00 a.m.
15                     Defendants.                     )   Judge: Hon. William B. Shubb
                                                       )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Miriam Hinman, Assistant United States Attorney, counsel for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Matthew C. Bockmon,
19
     counsel for Jeffery Wilhite, and J. Toney, counsel for Derek Hillgert, that the sentencing hearing
20
     may be continued to February 25, 2019. Accordingly, it is further stipulated that the briefing
21
     schedule be continued as follows:
22
            The Draft Presentence Report shall be filed with the
23          Court and disclosed to counsel no later than:                      1/14/19
24          Informal Objections Due to Probation and Opposing
25          Counsel no later than:                                            1/28/19

26          The Presentence Report shall be filed with the Court
            and disclosed to counsel no later than:                           2/4/19
27
            Motion for Correction of the Presentence Report
28          shall be filed with the Court and served on the
      Stipulation and Order to Continue PSR Schedule        -1-
 1          Probation Officer and opposing counsel no later than:            2/11/19

 2          Reply or statement of non-opposition/Sentencing Memo:            2/19/19
 3          Judgment and Sentencing Date:                                    2/25/19
 4          This continuance is requested because defense counsel and Probation were not able to
 5   coordinate interviews of the defendants until recently and because defense counsel seeks
 6   additional time to investigate mitigating evidence in preparation for the sentencing hearing.
 7   Probation is aware of this stipulation and does not oppose the request. The government has no
 8   objection or opposition to the continuance.
 9                                                     Respectfully submitted,
10                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
11
12   Date: December 14, 2018                           /s/ Matthew C. Bockmon
                                                       MATTHEW C. BOCKMON
13                                                     Assistant Federal Defender
                                                       Attorneys for Defendant
14                                                     JEFFERY WILHITE
15
     Date: December 14, 2018                           /s/ J. Toney
16                                                     J. TONEY
                                                       Attorney for Defendant
17                                                     DEREK HILLGERT

18   Date: December 14, 2018                           MCGREGOR W. SCOTT
                                                       United States Attorney
19
                                                       /s/ Miriam Hinman
20
                                                       MIRIAM HINMAN
21                                                     Assistant United States Attorney
                                                       Attorney for Plaintiff
22
23
24
25
26
27
28

      Stipulation and Order to Continue PSR Schedule     -2-
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders

 4   the sentencing hearing reset for February 25, 2019 at 9:00 a.m.
 5   IT IS SO ORDERED.
 6
 7   Dated: December 14, 2018
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue PSR Schedule    -3-
